Citation Nr: 1437844	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, with subsequent Army Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Veteran's November 2011 claim provides that he received treatment at the VA Medical Center (VAMC) in Kansas City.  An October 2012 VA Report of General Information (Report) shows that the Veteran telephoned VA.  He stated that treatment records from the Kansas City VAMC could be obtained to help support his claim.  The report asked that appropriate actions be taken to gather the records and develop accordingly.  

A review of the claims file and eFolders demonstrates that VA has not requested VA treatment records from the Kansas City VAMC.  The record contains a few VA medical records.  However, it is unclear whether they are from the Kansas City VAMC or a different VA facility.  The records are also dated after to the Veteran's November 2011 claim, suggesting that there may be additional VA treatment records that have not yet been associated with the record.  VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include any records from the Kansas City VAMC. 

2.  Then, readjudicate the Veteran's claims, addressing all evidence received since a March 2014 statement of the case, including service treatment records dated in 1981 and 1985 that were received in May 2014 and have not yet been reviewed by the AOJ.  If either of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



